DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
The response filed on 10/25/2019 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot. 
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claim 1-6, Applicant argues that the combination of Singh and Sonn fails to disclose or suggest a system having a first visual lighting assembly with BOTH a first visual light emitter AND a second ultraviolet light emitter as set forth in claim 1 of the present invention.
To the extent that Singh discloses a light source, it is in the form of standard headlights found on an automobile which emit light in the visible spectrum only. Sonn at ¶0158 discloses a single light source 112 that may operate in the ultraviolet spectrum or the visible spectrum. Sonn does not disclose or suggest in ¶0158 or elsewhere providing two light sources, one in visible light spectrum and one in the ultraviolet light spectrum. At best, Sonn teaches a single light source that can switch between ultraviolet and visible light. Thus, combining the teachings of Singh and Sonn, if appropriate, would result in a single light source that could at best alternate between ultraviolet and visible spectrums.

Examiner’s Response: 
Examiner respectfully disagrees. 
Regarding claim 1-6, Examiner contends that the applicant assertion that the light source 112 of Sonn is unfounded. In fact, ¶0113 of Sonn states: “Accordingly, the term “light” should not be construed as being limited to visible light and may additionally or alternatively include non-visible radiation such as, for example, light in the NIR, light in the short wave infrared range (SWIR) and light in the ultra-violate range”. ¶0158 of Sonn further states: “Light source 112 is operative to emit pulsed light 113 and may for example operate in the ultraviolet spectrum, the visible spectrum, NIR and/or Short Wave Infra-red (SWIR)”. In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed .
Accordingly, Examiner maintains all the rejections from the last Office Action.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488